Title: Abigail Adams to John Adams, 28 March 1794
From: Adams, Abigail
To: Adams, John


          
            my dearest Friend
            Quincy March 28 1794
          
          I last Evening received Yours of March the 15 and 17th together with the Money you remitted. it was very fortunate in its arrival, for in half an hour after, I had two fine cows offerd me which I immediatly purchasd tho I gave 40 dollors for them. The sheep Lambd so

early, and my cows came in so early that we have expended more english Hay than I could wish, and they Rob’d my Horses to feed the sheep; The oxen upon Faxons place will be very little able to work when he goes of. he has carted so constantly this winter and Spring that he has batterd the Waggon wheels all to peices. but why should I perplex you with Domestick provocations, when you have so much trouble with the Political Machine. you are certainly what they Term the make weight in the Scale—which is a very important part, not so unimportant is your station as you have sometimes represented it. I believe from all I can learn that War is a very undesirable object with the people of the Eastern states. the Mercantile part, tho much opprest, became quiet, and determind to wait patiently the desision of Congress. the News of Yesterday, has given spirits, and a spring to every thing. the prospect of having their vessels liberated, and their trade freed from the late embarressments together with the continuation of peace has defused a general joy.
          I would fain believe that england will be too mindfull of their own interest to continue their abuse & they will be induced to make all reasonable compensation. I hope your constant & severe duty will not prove too hard for you. you may look forward to a charming Recreation and ample employ upon your Farms— I shall however do my best that nothing may essentially suffer before your return, but I look round and feel as tho I could find employ for 20 Hands
          Your Mother continues to be gradually Mending. my own Family is getting better— I am too much occupied to have leisure to think myself sick.
          mrs Brisler and Family are well. You will direct Brisler to give me Particular information with respect to the furniture
          yours Affectionatly &c &c
          
            A Adams—
          
        